DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7-12, 14-15, 17-18, and 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (EP 0749775, cited by Applicant ) further in view of Ford et al. (2013/0338297).

Claims 1, 30 and 31: Sasaki et al. teach a method for manufacturing a hollow fiber membrane comprising the method steps: 
preparing at least one spin mass comprising a hydrophobic and a hydrophilic
polymer, at least one aprotic polar solvent and one water-insoluble antioxidant [Page 4, line 23 “polysulfone”; Page 4, “PVP”; Page 4, lines 27-32, DMA solvent in spin mass; Page 4, “tocopherol” in the spinning dope at the concentration of 0.001-10 wt%]
preparing at least one coagulant comprising at least one aprotic polar solvent and/or at
least one non-solvent [page 4, lines 33-37, “nonsolvent”; page 4, line 27, “dimethyl acetamide”],
conveying the spin mass through at least one annular gap of a spinneret into a hollow
strand [page 4, lines 45-46],
conveying the coagulant through a central bore of the spinneret into the lumen of the
strand [page 4, lines 46-49],
introducing the strand into a precipitating bath [page 4, lines 49-55], wherein the spin mass contains 0.001 to 0.05% by weight of the water-insoluble antioxidant  [page 4, line 43]
Sasaki et al. do not teach that the coagulant furthermore comprises at least one hydrophilic polymer.
Ford et al. teach a method of forming a hollow fiber membrane wherein polyvinylpyrrolidone, a hydrophilic polymer, is added to the coagulant as an additive [0025]. Polyvinylpyrrolidone (PVP) is well-known in the art as a polymer used to control pore formation. Ford et al. teach that PVP is beneficial for use in obtaining desirable properties for the hollow fibers [0069].
One of ordinary skill in the art at the time of the invention would have found it obvious to add PVP to Sasaki et al.’s central bore coagulant for controlling the pore formation and rheology of the hollow fiber interior.
	Ford et al. teach that the PVP in the bore fluid is less than about 10wt% [0012] or other amounts [0044]. 
	Sasaki et al. do not teach that the PVP percentage is from 2-7 wt%. They do not provide a range of percentage but they do provide in the examples the number of 9 wt% of PVP in the spin mass. While Sasaki et al.’s value does not overlap with the claimed range, MPEP 2144.05 provides that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Ford et al. teach that the amount of PVP in the spin mass is from 0-10% [0034-0035].
One of ordinary skill in the art at the time of the invention would have found it obvious that 0-10% is a suitable concentration for PVP in the spin mass. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 7: Ford et al. teach that the molecular weight of the PVP can be high or low, that being less than 100kDa (100,000 g/mol) or greater than 900kDa (900,000 g/mol) [0012]. 
Claim 8: Ford et al. teach that the spin mass and the bore fluid can both have a high or low MW PVP [0012]. Choosing the relative MW is within the routine skill of one of ordinary skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9: Ford et al. teach that the PVP may have a high or low MW in either the spin mass or the bore fluid [0012]. A high spin mass being greater than 900kDa and a low spin mass being lower than 100kDa [0012]. The MW of the PVP in the spin mass is a well-known result effective variable that is optimized to control the membrane pore structure and hydrophilicity, and spinning behavior of the material. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a 
Claims 10, 11, 14, 32, and 33: Sasaki et al. teach a hollow fiber membrane comprising: comprising a hydrophobic and a hydrophilic polymer, at least one aprotic polar solvent and one water-insoluble antioxidant [Page 4, line 23 “polysulfone”; Page 4, “PVP”; Page 4, lines 27-32, DMA solvent in spin mass; Page 4, “tocopherol” in the spinning dope at the concentration of 0.001-10 wt%]
Sasaki et al. do not teach that the coagulant furthermore comprises at least one hydrophilic polymer.
Ford et al. teach a method of forming a hollow fiber membrane wherein polyvinylpyrrolidone, a hydrophilic polymer, is added to the coagulant as an additive [0025]. Polyvinylpyrrolidone (PVP) is well-known in the art as a polymer used to control pore formation. Ford et al. teach that PVP is beneficial for use in obtaining desirable properties for the hollow fibers [0069]. The use of PVP in the bore fluid results in PVP on the internal surface layer of the lumen.
One of ordinary skill in the art at the time of the invention would have found it obvious to add PVP to Sasaki et al.’s central bore coagulant for controlling the pore formation and rheology of the hollow fiber interior.
Sasaki et al. and Ford et al do not teach the PVP content of a near-surface layer of an inner lumen of the hollow fiber membrane where that is 22% measured by an XPS measurement method.
Sasaki et al. and Ford et al. make obvious the claimed membrane. They also make obvious the method of making the membrane wherein the method uses the same materials and 
Sasaki et al. do not teach the antioxidant percentage by weight ratio in relation to the total weight of the membrane. However, Sasaki et al. use the same amount of antioxidant in their spin mass (page 4, lines 40-44). It would have been reasonable for one of ordinary skill in the art at the time of the invention to conclude that the final weight percent with respect to the membrane would be in the same range or sufficiently close to the same range.
Sasaki et al. teach a percentage of PVP at 9 wt% in the spin mass. They do not teach the final PVP amount in the final material. 
Satoh et al. (previously cited) teach that the concentration of PVP in the spin mass solution is a result effective variable that is routinely optimized to adjust the biocompatibility and hydrophilicity, and pore structure of the membrane [0039]. 
The optimization of the PVP in the spin mass would also be an optimization of the PVP in the final product. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 12, 23, 24, 26, 28, and 29 are directed to the behavior of the claimed material in certain conditions over a period of time. Sasaki et al. and Ford et al.’s material is the same material as claimed. Therefore, claimed properties are inherent. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Therefore, it is understood that Sasaki et al. and Ford et al.’s material would have the same result under the same conditions as the material claimed.
Claims 15, 17, and 25 are directed to the properties of the claimed hollow fiber membrane.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.).
Claim 18: the PVP content in the membrane is a result effective variable. The PVP content is routinely optimized to control the pore structure and hydrophilicity of the membrane, and spinning properties of the spin solutions. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 20, 21, and 22: Ford et al. teach that the PVP may have a high or low MW in either the spin mass or the bore fluid [0012]. A high spin mass being greater than 900kDa and a low spin mass being lower than 100kDa [0012]. The MW of the PVP in the spin mass is a well-known result effective variable that is optimized to control the membrane pore structure and hydrophilicity, and spinning behavior of the material. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is directed to the behavior of the claimed material in certain conditions over a period of time and to the properties of the claimed hollow fiber membrane. Sasaki et al. and Ford et al.’s material is the same material as claimed. Therefore, claimed properties are inherent. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.). Therefore, it is understood that Sasaki et al. and Ford et al.’s material would have the same result under the same conditions as the material claimed. Further, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent" (MPEP 2112.01, II.).

Response to Arguments

Applicant's arguments filed 2/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Sasaki et al. do not teach the claimed range of 0.001 to 0.005% by weight of antioxidant because Example 2 teaches a percentage of 0.5 wt %.
Example 2 is can be interpreted as a preferred embodiment. 
According to MPEP 2123, I., “"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)”. 
Applicant recognizes that the range, encompassing the claimed range, is taught. This is sufficient to meet the claim limitation.
Applicant argues that Sasaki et al. do not teach PVP in the coagulant. 
This argument is not commensurate in scope with the rejection as the rejection relies on Ford et al. to teach said limitation.
The limitation of percentage of 2-7 wt % of PVP in the spin mass is discussed in the rejection of original claim 6.
Applicant argues that Sasaki et al. do not teach how hydrophilicity of the hollow fiber membranes can be increased. This argument does not appear to be tied to any claim limitation. If it is related to the antioxidant percentage, that limitation is taught by Sasaki et al. 
Applicant argues that one of ordinary skill in the art would only use a 0.5% tocopherol amount and that would “destroy” the hydrophilicity effects.
This argument, again, focuses on the embodiment of Example 2 in Sasaki et al. As explained above, references are available for all they teach, including nonpreferred embodiments. Applicant cannot ignore the range of 0.001-10 wt% disclosed by Sasaki et al.
Applicant alleges that the only portion of Sasaki et al. that is relevant is Example 2.

Applicant argues that Ford et al. does not teach PVP in the spin mass.
Ford et al. is provided to teach the PVP in the coagulant. Sasaki et al. teaches the PVP in the spin mass.
Applicant argues that the modification of Sasaki et al. by Ford et al. is “arbitrary and meaningless” and is not a “technical meaningful combination”. 
This is argument is completely subjective. There is no evidence that the combination is arbitrary and meaningless or not technically meaningful. In fact, the Examiner cites Ford et al. specifically where Ford et al. discloses why and how PVP is used in hollow fiber manufacturing.
Of course every parameter in fiber manufacturing is relevant. One of ordinary skill in the art would not need such basic information to spin a fiber. The prior art, Ford et al., discusses a specific parameter that can be modified to impart a specific change to the final product. This is absolutely relevant. 
With respect to Claim 10, Applicant argues that the PVP content of 3-5% is not taught. See the rejection above
Applicant argues that the limitation of 22% PVP content is not taught and argues that this cannot be derived from the prior art.
The Examiner disagrees. The prior art makes obvious the same method of making a hollow fiber with the same percentages of materials. Therefore, it would be reasonable to conclude that the final product would have the same amounts.
Applicant argues unexpected results. Applicant generally argues that there is “improved blood compatibility” and generally references the comparative data.
.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778